Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00080-CV

                   Rosanna BARRERA, Sage Barrera, and Jenesey Barrera,
                                    Appellants

                                              v.

                           Dean T. CHERER and Chererco, LLC,
                                       Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1394-CV-A
                         Honorable Jessica Crawford, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment granting
summary judgment in favor of appellees on appellants’ bill of review and other claims is
REVERSED, and the case is REMANDED to the trial court for further proceedings. It is
ORDERED that appellants recover their costs on appeal from appellees.

       SIGNED May 19, 2021.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice